DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22, 24, 28-29, 35, 37-40, 44, 48, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (JP2006271477A).
Regarding claim 20, Arai discloses an applicator (10, Figures 1-6) for applying a cosmetic, makeup or care, product to human keratin fibres (“for applying…mascara to eyelashes”, refer to Abstract), comprising a stem (12 and 21b, Figure 1) having a proximal end (top end with respect to Figures 1-2) and a distal end (bottom end with respect to Figures 1-2) and, an applicator member (portion of 11 disposed in region 21a, best shown in Figure 1) disposed at the distal end of the stem (best shown in Figure 1), having a core (not labeled, but is best shown in Figure 3 as the central circular portion from which application elements 21p and 21n depend, the core extends along portion 21a in Figure 1) that extends along a longitudinal axis (not labeled, refer to rotated and annotated Figure 1, below) and application elements (21p, 21n; Figures 1, 3-4) that are carried by the core (best shown in Figures 3-4) and are disposed all around the latter in a plurality of longitudinal rows (refer to Figures 1-2 which show the application elements extending along the length/longitudinal direction of the core and Figures 3-4 which show the application elements disposed all around the core), 
wherein the stem has a rectilinear portion (not labeled, refer to annotated Figure #1, below) that extends along a rectilinear longitudinal axis (not labeled, refer to annotated Figure #1, below) and a curved portion (not labeled, refer to annotated Figure #1, below) that extends along a curvilinear longitudinal axis (not labeled, refer to rotated and annotated Figure #1, below), 
wherein the curved portion forms a concave portion (portion 21c, is concave at a left side with respect to Figure 1) at the distal end of the stem and on a side surface (left side surface with respect to Figure 1) thereof, wherein the distal end of the core is off-centre with respect to the proximal end of the stem (it’s noted that Arai discloses on Page 2 of the translation that the brush is positioned “substantially on the assumed axis” of the stem, i.e. not perfectly aligned with the stem; further, the rectilinear longitudinal axis of the stem does not pass through the center of the tip and thus, the tip is off-centre with respect to the proximal end of the stem, refer to annotated Figure #1, below wherein the rectilinear longitudinal axis/dashed line is shown to pass through a bottom of the tip of the core), 
wherein the distance (D3, refer to annotated Figure #2, below) between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem, measured perpendicularly to said longitudinal axis of the rectilinear portion of the stem, increases in the direction of the distal end of the stem, along at least a part of the length of the curved portion (with respect to annotated Figure #2 below, the curved portion of the stem extends upwardly, i.e. the curvilinear longitudinal axis and the rectilinear longitudinal axis diverge in a direction toward the distal end of the applicator member and therefore distance, D3, between the two axis, measured perpendicularly to the longitudinal axis continually increases in the direction of the distal end of the stem), 
wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem, measured perpendicularly to said longitudinal axis of the rectilinear portion of the stem, decreases by going away from the distal end of the stem, along at least a part of the length of the applicator member (referring to annotated Figure #2 below, distance D2 is situated farther from the distal end of the stem than distance D1, wherein distance D2 is approximately zero and distance D1 is nonzero, thus, the distance between the two axes decreases in a direction going away from the distal end of the stem/to the left in annotated Figure #2 below), -2-Application No. 15/539,445 
wherein the longitudinal axis of the core is curvilinear (refer to annotated Figure #2, below), the applicator member having a domed part (curved portion of bottom of applicator member, refer to annotated Figure #2, below), a tangent to said domed part (refer to annotated Figure #2 below) of the applicator member is parallel to the longitudinal axis of the rectilinear portion of the stem (refer to annotated Figure #2 below, which shows the tangent being substantially parallel to the rectilinear longitudinal axis of the stem),
wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem passes through a minimum at a point of the core that is situated at a distance from the proximal and distal ends thereof (annotated Figure #3 below, depicts two minimums occurring where the rectilinear axis of the stem/broken line and the longitudinal axis of the core intersect; both of these minimums occur at a distance from the proximal and distal ends of the core), and then increases in the direction of the distal end of the core until reaching a maximum of the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem (at a distal end of the core, the two axes are diverging, as best shown in annotated Figure #3 below, thereby defining a maximum distance therebetween), and 
wherein the core includes a concave portion extending along the curvilinear longitudinal axis thereof from the proximal end to the distal end on a side surface thereof (top surface, refer to annotated Figure #3, below), 
an interface between the distal end of the stem and the proximal end of the core defines an apex (refer to annotated Figure #3, below) on a side surface (top side surface with respect to annotated Figure #3, below) such that the concave portion of the stem is disposed on a proximal side (right side with respect to annotated Figure #3, below) of the apex and the concave portion of the core is disposed on a distal side (left side with respect to annotated Figure #3 below) of the apex, and 
the apex is offset from the longitudinal axis of the rectilinear portion (refer to annotated Figure #3, below wherein the apex does not lie on the longitudinal axis of the rectilinear portion of the stem and is therefore offset therefrom).

    PNG
    media_image1.png
    588
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    1035
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    420
    868
    media_image3.png
    Greyscale

  
Regarding claim 21, Arai discloses the applicator according to Claim 20, wherein the rectilinear portion of the stem extends along at least half the length thereof (best shown in Figure 1).                                             
Regarding claim 22, Arai discloses the applicator according to Claim 20, wherein the curved portion of the stem extends along an arc of a circle having a constant radius of curvature (refer to cropped, rotated and annotated Figure 1 below, wherein a large radius circle is placed over the curved portion of the stem, since the curved portion follows the arc of the circle, the radius of curvature is constant).

    PNG
    media_image4.png
    621
    1425
    media_image4.png
    Greyscale

Regarding claim 24, Arai discloses he applicator according to Claim 20, wherein the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem reaches a maximum at the point at which the applicator member is attached to the stem (referring to the annotated Figure #3 provided in the rejection to claim 20 above, the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem diverge and therefore define a maximum at the apex/point at which the applicator member is attached to the stem).
Regarding claim 28, Arai discloses the applicator according to Claim 20, wherein the distal end of the core and the distal end of the stem are situated on a straight line parallel to the longitudinal axis of the rectilinear portion of the stem (refer to rotated, cropped and annotated Figure 1, below).

    PNG
    media_image5.png
    580
    1414
    media_image5.png
    Greyscale

Regarding claim 29, Arai discloses the applicator according to Claim 20, wherein the core extends on the same side of the longitudinal axis of the rectilinear portion of the stem as the distal end of the stem (referring to Figure 1, both the core and the distal end of the stem are situated on the bottom end of the longitudinal axis of the rectilinear portion of the stem).
Regarding claim 35, Arai discloses the applicator according to Claim 20, wherein a first face (exterior surface) of the core carries a longitudinal row of application elements in the form of blades (refer to Figures 3-4 wherein the application elements are elongated and substantially flat, thereby providing a form of a blade).
Regarding claim 37, Arai discloses the applicator according to claim 20, wherein the applicator is molded (“injected into a mold having the shape of brush portion”, refer to Page 3 of the translation). 
Regarding claim 38, Arai discloses a device for packaging and applying a cosmetic, makeup or care, product to human keratin fibres, having the applicator according to Claim 20 and a container (2) containing the cosmetic, makeup or care product (“filled with a content…such as a mascara liquid”, refer to Page 4 of the translation).
Regarding claim 39, Arai discloses the applicator according to Claim 20, wherein the applicator is for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (“for applying…mascara to eyelashes”, refer to “Technical-Field” section, Page 1 of the translation).
Regarding claim 40, Arai discloses the applicator according to Claim 21, wherein the rectilinear portion of the stem extends along at least two thirds of the length thereof (refer to Arai Figure 1).
Regarding claim 44, Arai discloses the applicator according to Claim 20, wherein the longitudinal axis of the core extends along at least a part of its length along an arc of a circle having a constant radius of curvature (refer to cropped, rotated and annotated Figure 1, below wherein a circle is drawn and an arc of the circle coincides with the curvature of the core, thereby providing a constant radius of curvature).

    PNG
    media_image6.png
    206
    743
    media_image6.png
    Greyscale

Regarding claim 48, Arai discloses the applicator according to Claim 35, wherein each blade extends transversely to the longitudinal axis of the core (best shown in Figures 3-4, wherein each of the blade shaped application elements extend radially outwardly, whereas the longitudinal axis of the core extends into the page, i.e. the blades extend transversely to the longitudinal axis of the core).
Regarding claim 52, Arai discloses the device according to Claim 38, wherein the device is for packaging and applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (“for applying…mascara to eyelashes”, refer to “Technical-Field” section, Page 1 of the translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Anderson (US3343551).
Regarding claim 23, Arai discloses the applicator according to Claim 20, as applied above.  
Arai does not disclose wherein the cross section of the curved portion of the stem narrows, along at least a part of the length thereof, in the direction of the distal end of the stem.
 Anderson discloses a similar applicator (Figures 1-7b) for applying a cosmetic to the eyelashes (Column 1, lines 8-12) having a stem (32) that comprises a curved portion (Figure 5, reference numeral 32), and an applicator member (28) having a curvilinear core (28) disposed at a distal end of the stem.  Anderson’s curved portion of the stem comprises a narrowing of its cross-section (best shown in Figure 5), wherein the curved portion of the stem narrows along at least a part of the length thereof, in a direction of the distal end of the stem, thereby demonstrating that it is well-known in the art to provide a stem with a narrowing of its cross-section. 
Therefore it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai’s applicator such that the cross section of the curved portion of the stem narrows, along at least a part of the length thereof, in the direction of the distal end of the stem, as taught by Anderson, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, additionally such a modification provides the advantage of reducing the amount of material used to fabricate the applicator.

Claims 25, 27, 43, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP2006271477A).
Regarding claim 25, Arai discloses the applicator according to Claim 20, as applied above. 
Arai does not explicitly disclose wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem passes through a minimum between one third and two thirds of the length of the core. The minimum occurs at a distance spaced apart from the distal end of the core (refer to annotated Figure #3 provided in the rejection to claim 20, above); however, the minimum does not appear to occur at a location between one third and two thirds from the end but rather appears to be located at approximately one quarter of the length from the proximal and distal ends of the core.  Arai  discloses that the magnitude of the curvature of the core is “not particularly limited” (refer to Page 2 of the translation), thus providing a core having a larger radius of curvature provides a more flat core in which case the minimum(s) would be located closer to the proximal and distal ends of the core; similarly, providing a smaller radius of curvature results in a larger curve of the core in which case the minimum(s) would be located closer to a center of the core/farther from the proximal and distal ends of the core. 
It would have been an obvious matter of design choice to change the size of the curvature of the core such that the longitudinal axis of the rectilinear portion of the stem passes through a minimum/intersects the longitudinal axis of the core at a position of between one third and two thirds of the length of the core, since Arai discloses that the radius of curvature can be changed and since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 43, Arai discloses the applicator according to Claim 25, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem then increases in the direction of the distal end of the core (referring to Arai Figure 1, the distal end of the core curves left, i.e. the curvilinear longitudinal axis of the core diverges from the rectilinear longitudinal axis of the stem, thereby increasing the distance therebetween in a direction of the distal end of the core).
Regarding claims 27 and 51, Arai discloses the applicator according to claim 20, as applied above.
 Arai does not explicitly disclose wherein the ratio of the difference in absolute value between the radius of curvature of the curved portion of the stem and that of the core to the radius of curvature of the curved portion of the stem is between 0.1 and 3 or between 0.2 and 1.6.  The radius of curvature of the core is cited as being between 20-50mm (refer to Page 2 of the translation) but the radius of curvature of the stem is not explicitly stated, however, a circle drawn to match the curvature of the curved portion of the stem and a circle drawn to match the curvature of the core in the figures clearly depict the radius of curvature of the stem being larger than that of the applicator. Graphically, the curvature of the stem measures roughly 1.6 times that of the curvature of the core. Considering the smallest radius of curvature disclosed by Arai of 20mm for the core, the radius of curvature of the curved portion of the stem can be approximated as 20mm*1.6=32mm; then the ratio can be approximated as: (|32-20|)/32 = 0.375, which is within the claimed range of 0.1 and 3, and the claimed range of 0.2 and 1.6.  Although the drawings may not be drawn to scale, they can still be relied upon for providing a general relationship. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai’s applicator such that the ratio of the difference in absolute value between the radius of curvature of the curved portion of the stem and that of the core to the radius of curvature of the curved portion of the stem is within the claimed ranges, since the combination discloses the general conditions of the claim and since such a modification would have involved a mere change in the shape of the component it would have been obvious to one skilled in the art as a change in shape is generally recognized as being within the level of ordinary skill. 

Claims 32-33, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Holloway (US2009/0293900).
Regarding claims 32-33 and 45-46, Arai discloses the applicator according to claim 20, as applied above.  
Arai does not disclose the core having triangular cross section taken perpendicularly to its longitudinal axis, having three faces, a first face carrying at least one longitudinal row of application elements, and second and third faces each carrying at least one longitudinal row of elements or two rows or wherein the core carries an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  Rather, Arai provides a cylindrical shaped core (best shown in Figures 3-4), with longitudinal rows of application elements disposed all about the circumference thereof. 
Holloway discloses a similar applicator (10, Figures 1-18) having a stem (12) and an applicator member (16) having a core (44) wherein the core of the applicator member has a cross section (10), taken perpendicularly to its longitudinal axis, with a triangular overall shape (Figure 12B), wherein the triangular core has three faces (the three sides of the triangle as shown in Figure 12B), a first face (any of the three faces) carrying at least one longitudinal row of application elements (refer to Holloway Figure 12B, wherein each face of the triangle comprises multiple rows of application elements), and second (any of the remaining three faces) and third faces (any of the remaining three faces) each carrying at least one longitudinal row of application elements (refer to Holloway Figure 12B, wherein each face of the triangle comprises multiple rows of application elements), the second and third faces each carry two rows (refer to Holloway Figure 12B, wherein each face of the triangle carries at least two rows),wherein the core carries an additional longitudinal row of application elements which is situated on a ridge (the point where triangular faces meet) between the second and third faces (refer to Holloway Figure 12B).  Holloway additionally discloses cross sections having other shapes, such as the cylindrical shape, similar to that disclosed by Arai (refer to Holloway Figure 12D which depicts a cylindrical cross-section), thus demonstrating that the cylindrical shaped cross-section disclosed by Arai is an art-recognized, functionally equivalent variant of the triangular shape and that these shapes can be used interchangeably. 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Arai’s applicator such that the cross section is triangular, and that each face of the triangle has at least one longitudinal row of application elements and the second and third faces each carry two rows with the core carrying an additional row of application elements situated on a ridge between the second and third faces, as taught by Holloway, as an art-recognized functional equivalent for providing a cosmetic applicator.  

Claims 34, 36, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arai and Holloway as applied to claim 33 above, and further in view of Gueret (WO2012/080936).
Regarding claim 34, the combination of Arai and Holloway disclose the applicator of claim 33, as applied above. Per the modification addressed in claim 33, the triangular core of Holloway was incorporated into the applicator Arai, wherein a first face (right face, Holloway Figure 12B) of the triangular core carries two longitudinal outer rows of application elements enclosing a longitudinal central row of application elements (refer to Holloway Figure 12B wherein three rows of application elements are disposed on the first face).  
The combination does not disclose wherein the central row of application elements is offset axially with respect to two outer rows.  
Gueret discloses an applicator (2, Figures 1-18d) for applying a cosmetic, makeup or care, product (P) to human keratin fibres, comprising a stem (7), an applicator member (8) disposed at a distal end of the stem having a core (10) that extends along a longitudinal axis (X), and application elements (18) that are carried by the core and are disposed all around the later in a plurality of longitudinal rows (refer to Figures 1-4, 11-12, 14, 18a-18d), wherein a row of application elements is offset axially with respect to two outer rows (refer to Figure 3 wherein a first and third row of application elements are shown to be offset from a second/middle row of application elements; additionally refer to Figure 3a which shows various configurations of application elements being offset between rows), thereby demonstrating it is well-known to provide rows of application elements offset from one another as a matter of design choice to provide a desired brushing effect. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the applicator of the combination of Arai and Holloway such that the central row of application elements is offset axially with respect to two outer rows, as taught by Gueret since such a modification would be a matter of design choice of providing a desired brushing effect.  Such design changes are generally recognized as being within the level of ordinary skill in the art.       
Regarding claims 36 and 49, the combination of Arai and Holloway disclose the applicator according to claim 33 as applied above.  Per the modification addressed in claim 33, the triangular core, having application elements on the second and third face of said triangular core, and on the ridge between the latter are disposed around the longitudinal axis of the core in circumferential rows of application elements, as taught by Holloway, was incorporated into Arai’s applicator.  
The combination does not disclose that two consecutive circumferential rows along the longitudinal axis of the core are offset angularly by a non-zero angle, wherein said non-zero angle is equal to half the angular pitch between the application elements of a circumferential row. 
Gueret discloses an applicator (2, Figures 1-18d) for applying a cosmetic, makeup or care, product (P) to human keratin fibres, comprising a stem (7), an applicator member (8) disposed at a distal end of the stem having a core (10) that extends along a longitudinal axis (X), and application elements (18) that are carried by the core and are disposed all around the later in a plurality of longitudinal rows (refer to Figures 1-4, 11-12, 14, 18a-18d), wherein a row of application elements is offset axially with respect to two outer rows (refer to Figure 3 wherein a first and third row of application elements are shown to be offset from a second/middle row of application elements; additionally refer to Figure 3a which shows various configurations of application elements being offset between rows),wherein the application elements in two consecutive circumferential rows along the longitudinal axis of the core are offset angularly by a non-zero angle (Figures 3, 3a) wherein said non-zero angle is equal to half the angular pitch between the application elements of a circumferential row (Figures 3 and 3a shows circumferential rows wherein application elements are disposed approximately half-way between the next circumferential row). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the applicator of the combination of Arai and Holloway such that two consecutive circumferential rows along the longitudinal axis of the core are offset angularly by a non-zero angle, wherein said non-zero angle is equal to half the angular pitch between the application elements of a circumferential row, as taught by Gueret since such a modification would be a matter of design choice of providing a desired brushing effect.  Such design changes are generally recognized as being within the level of ordinary skill in the art.       
Regarding claim 47, the combination of Arai, Holloway and Gueret disclose the applicator according to claim 34, as applied above.  
The combination does not disclose wherein the application elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape. 
Gueret discloses an applicator with application elements in two outer rows having an applicator member whose shape is different than that of applicator members of a central row (Gueret, Figures 18a-18d) and further that the teeth may have a conical or a pyramid shape (Gueret, Page 17 of the translation recites pyramid shaped applicator members, and Figures 3c and 11 illustrate a conical shaped applicator member), demonstrating that the shape of the applicator members and their positioning about the applicator can be changed as a matter of design choice.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Arai, Holloway, and Gueret such that the elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, since Gueret demonstrates that providing rows of different shaped applicator members is well-known and that pyramid and conical shaped applicator members are well-known in the art and that the configuration can be changed as a matter of design choice.  Such design changes are generally recognized as being within the level of ordinary skill in the art.    

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Caulier (FR2996739).
Regarding claims 41 and 42, Arai discloses the applicator according to claim 24, as applied above.
 Arai does not disclose wherein the maximum distance between the curvilinear portion of the stem and the rectilinear portion of the stem is between 2.65mm and 4.5mm or between 1.5mm and 5.5mm.  
Caulier discloses a similar applicator comprising a stem having a rectilinear portion (10) and a curvilinear portion (30) attached to an applicator member (20).  Refer to Figures 1-5.  Caulier further discloses that the curvilinear portion may have an angle between 5⁰ and 50⁰ and that the length of the curvilinear portion may be between 0.5cm and 2.5cm.  Considering the shortest length of 5cm and the smallest angle of 5 degrees, the perpendicular distance between the rectilinear portion and the distal end of the curvilinear portion that joins the core of the applicator member, will be approximately 0.4375mm.  Considering the longest distance of 2.5cm and greatest angle of 50 degrees, the perpendicular distance becomes 29.75mm, thus providing a perpendicular distance with a range of 0.4-29.7mm, which encompasses the claimed range of 2.65mm and 4.5mm or 1.5mm and 5.5mm, demonstrating that the distance can be changed as a matter of design choice.  
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Arai’s applicator such that the maximum distance between the curvilinear portion of the stem and the rectilinear portion of the stem is between 1.5mm and 5.5mm or 2.65mm and 4.5mm, as taught by Caulier, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 50 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arai (JP2006271477A).
Regarding claim 50, the claimed phrases “bi-injection-moulding, and mono-injection moulding” are being treated as a product by process limitation; that is the applicator member is formed using a bi-injection moulding or mono-injection process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure, i.e. an integrally formed applicator, implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  Arai discloses the applicator according to claim 20, as applied above.  Arai further discloses that the applicator member may be molded with the stem (“the brush portion 11 and the support rod 12 may be connected by…injecting an ester-based thermoplastic elastomer therein to form the brush portion integrally”, refer to Page 4 of the translation), thereby providing an integrally formed structure; however, Arai does not explicitly disclose bi-injection moulding or mono-injection moulding.

Response to Arguments
Applicant’s arguments with respect to claims 20-25, 27-29, and 32-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772